            Case 1:20-cv-06396-LLS Document 5 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILFREDO TORRES,

                                Plaintiff,

                    -against-                                   20-CV-6396 (LLS)

                                                                CIVIL JUDGMENT
NEW YORK LEGAL ASSISTANCE GROUP,
ET AL.,

                                Defendants.

         Pursuant to the order issued September 23, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 23, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
